SIMPLICITY BANK
EXECUTIVE SEVERANCE PLAN


 
ARTICLE I.
 
ESTABLISHMENT OF THE PLAN
 
Simplicity Bank (the “Bank”) hereby establishes this Executive Severance Plan
(the “Plan”), which is a severance plan for certain of its key executive
management personnel.  The primary purpose of the Plan is to ensure the
successful continuation of the Bank’s business and the fair and equitable
treatment of the Bank’s key executives in connection with certain types of
termination of employment which may or may not be related to a Change in Control
(as defined below).  The term “Company” means Simplicity Bancorp, Inc. The
Company is a party to this Plan for the sole purpose of guaranteeing the
payments required hereunder, except as otherwise provided herein.  The effective
date of the Plan is October 31, 2013.
 
ARTICLE II.
 
PARTICIPATION
 
Section 2.1. Eligibility.  The Chief Executive Officer of the Bank shall
designate which employees shall become Participants hereunder by setting forth
their name and date of participation on Schedule A hereto; provided, however,
that any employee who has an employment agreement or change in control agreement
that provides for severance or other similar post-employment compensation shall
not be eligible to participate in the Plan.   If any employee becomes a
Participant and subsequently becomes covered under an employment or change in
control agreement that provides for severance compensation in connection with a
Change in Control, the employee will cease to be a Participant in this Plan as
of that date.
 
Section 2.2. Exclusive Benefit.   A Participant in this Plan will not be
eligible to receive any benefit under any other severance plan or arrangement
maintained by the Bank, the Company or any affiliate upon a termination of
employment.
 
ARTICLE III.
 
SEVERANCE BENEFITS
 
Section 3.1. Entitlement to Severance Payment.
 
(a)           Each Participant shall be eligible to receive a Severance Payment
(as defined below) if (i) the Participant’s employment with the Bank is
involuntarily terminated for reasons other than Cause (as defined below) with or
without a Change in Control or (ii) the Participant terminates employment with
the Bank within one year after a Change in Control voluntarily after being
offered continued employment in a position that is not a Comparable Position (as
defined below) and also complies with the additional requirements of Section
3.1(e) below (i.e., such voluntary termination after a Change in Control must be
a “good reason” termination within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder);  provided that, in order to receive any Severance Payments under
this Plan, the Participant must sign a general release of all claims against the
Bank, the Company and affiliates in a form provided by the Bank in order to
receive any payments under this Plan.  If a Participant voluntarily terminates
employment under any circumstances other than those described in clause
3.1(a)(ii) above, the Participant is not entitled to Severance Payments.  If a
Participant’s employment is terminated for Cause, then the Participant is not
entitled to Severance Payments.
 
 
 

--------------------------------------------------------------------------------

 
(b)           A “Change in Control” of the Bank or the Company shall mean a
change in control of a nature that: (i) would be required to be reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”); or (ii) results in a change in control of the Bank or
the Company within the meaning of the Home Owners’ Loan Act, as amended, and
applicable rules and regulations promulgated thereunder (collectively, the
“HOLA”) as in effect at the time of the change in control; or (iii) without
limitation, such a change in control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities, except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (b) individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by the Company’s stockholders was approved by the same Nominating Committee
serving under an Incumbent Board, shall be, for purposes of this clause (b),
considered as though he or she were a member of the Incumbent Board; or (c) a
plan of reorganization, merger, consolidation, sale of all or substantially all
the assets of the Bank or the Company or similar transaction in which the Bank
or Company is not the surviving institution occurs or is effected; or (d) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company is distributed, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations as a result of
which the outstanding shares of the class of securities then subject to the plan
are exchanged for or converted into cash or property or securities not issued by
the Company; or (e) a tender offer is made for 25% or more of the voting
securities of the Company and the shareholders owning beneficially or of record
25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.
 
 
2

--------------------------------------------------------------------------------

 
(c)           For purposes of this Plan, termination for “Cause” shall include
termination because of the Participant’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than minor traffic violations or similar offenses) or
final cease-and-desist order or conviction or plea of “no contest” for any
felony or a crime of moral turpitude.  In determining incompetence, the acts or
omissions shall be measured against standards generally prevailing in the
savings institutions industry.


(d)           For purposes of this Plan, a “Comparable Position” shall mean a
position that would (i) provide the Participant with base compensation and
benefits that are comparable in the aggregate to those provided to the
Participant prior to the Change in Control; (ii) be in a location that would not
require the Participant to increase his or her daily one way commuting distance
by more than twenty five (25) miles as compared to the Participant’s commuting
distance immediately prior to the Change in Control; and (iii) have job skill
requirements, reporting structure  and duties that are comparable to the
requirements, reporting structure, and duties of the position held by the
Participant prior to the Change in Control.


(e)           Upon the occurrence of a voluntary termination of employment
described in Section 3.1(a)(ii) above, the Participant shall have the right to
elect to terminate his or her employment by resignation upon not less than
thirty (30) days prior written notice to the Bank, which notice must be given by
the Participant within ninety (90) days after the initial event giving rise to
said right to elect to terminate his or her employment.  Notwithstanding the
preceding sentence, the Participant, after giving due notice within the
prescribed time frame of an initial event specified above, shall not waive any
of his or her rights by virtue of the fact that the Participant has submitted
his or her resignation but has remained in the employment of the Bank and is
engaged in good faith discussions to resolve the situation described above.  The
Bank shall have at least thirty (30) days to remedy any condition set forth
above, provided, however, that the Bank shall be entitled to waive such period
and make an immediate payment hereunder.  Such termination is intended to
qualify as a “good reason” termination under Code Section 409A and the
regulations thereunder


(f)           Notwithstanding any other provision in this Plan, “termination of
employment” as described in Section 3.1(a) shall mean “separation from service”
as defined in Code Section 409A and the regulations thereunder, such that the
Company and the Participant reasonably anticipate that the level of bona fide
services the Participant would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.
 
(g)           Notwithstanding anything in this Plan to the contrary, if the
Participant is a “specified employee” (within the meaning of Treasury
Regulations §1.409A-1(i)), then, to the extent necessary to avoid penalties
under Code Section 409A, no payment shall be made to the Participant prior to
the first day of the seventh month following the date of termination in excess
of the “permitted amount” under Code Section 409A.  For these purposes, the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (i) the sum of Participant’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which occurs the date of termination or (ii) the maximum amount that
may be taken into account under a tax-qualified plan pursuant to Code Section
401(a)(17) for the calendar year in which occurs the date of
termination.  Payment of the “permitted amount” shall be made in accordance with
regular payroll practices.  Any payment in excess of the permitted amount shall
be made to the Participant on the first day of the seventh month following the
date of termination.
 
 
3

--------------------------------------------------------------------------------

 
Section 3.2. Benefit Amount.
 
(a)           If a Participant’s entitlement to a Severance Payment is not in
connection with a Change in Control, then the Severance Payment shall be equal
to (i) one times the Participant’s base salary, determined as of the date of
termination.  However, if a Participant’s entitlement to a Severance Payment is
in connection with a Change in Control, then the Severance Payment will be equal
to: (i) two times the Participant’s base salary, determined as of the date of
termination, plus (ii) two times the Participant’s annual cash bonus earned by
Executive under the Annual Cash Incentive Plan in the two years immediately
prior to the date of termination.  All Severance Payments shall be paid in a
cash lump sum no later than sixty (60) days after the date of termination,
provided, however, that such payment is contingent upon the Participant timely
signing and not revoking a release of all claims, as described in Section 3.3
before such sixty (60) day period.  All applicable payroll taxes and withholding
will be deducted from such Severance Payment.
 
(b)           In addition to the Severance Payment described above, the Bank
shall provide, at no cost to the Participant, continued group health care
coverage for the Participant and his or her dependents, pursuant to the health
care coverage that was in place for the Participant and his or her dependents on
the Participant’s termination date.  Such coverage shall be paid by the Bank (i)
for 12 months after the Participant’s termination if such termination is not in
connection with a Change in Control or (ii) for 18 months after the
Participant’s termination if such termination is in connection with a Change in
Control (i.e., during the maximum COBRA group health plan continuation coverage
for a termination of employment if the termination is in connection with a
Change in Control).  In the event the Bank no longer maintains group health care
coverage due to a Change in Control, then the successor to the Bank shall be
obligated to offer such coverage at no cost to the Participant under such
successor’s group health care coverage programs that is most comparable to the
Bank’s group health care coverage as was in existence for the Participant at the
time of his or her termination of employment with the Bank.
 
Section 3.3. Release of Claims.  Notwithstanding anything in this Plan to the
contrary, the Participant shall not be entitled to any Severance Payment unless
and until the Participant executes a release of his or her claims against the
Bank, the Company and any affiliate, and their officers, directors, successors
and assigns, releasing said persons from any and all claims, rights, demands,
causes of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under (i) Title VII of the Civil Rights Act of
1964 (race, color, religion, sex and national origin discrimination); (2) 42
U.S.C.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1981 (age discrimination); (3) 29 U.S.C. Section 621-634 (age
discrimination); (4) 29 U.S.C. Section 206(d)(i) (equal pay); (5) the California
Fair Employment and Housing Act (discrimination including race, color, national
origin, ancestry, religion, physical or mental disability, medical condition,
military status, marital status, sex, gender, sexual orientation or age) and (6)
Section 1542 of the Civil Code of the State of California, but not including
claims for benefits under tax-qualified plans or other benefit plans in which
the Participant is vested, claims for benefits required by applicable law or
claims with respect to obligations set forth in this Plan that survive the
termination of this Plan.  In order to comply with the requirements of Code
Section 409A and applicable age discrimination laws, the release shall be
provided to the Participant no later than the date of his or her date of
termination and the Participant shall have no fewer than twenty-one (21) days to
consider the release, and following the Participant’s execution of the release,
the Participant shall have seven (7) days to revoke said release, as it relates
to any age discrimination claims available to the Participant under federal law.
 
Section 3.4. Forfeitures of Benefits. A Participant will forfeit his or her
right to any unpaid Severance Payments benefits if he or she is reemployed by
the Bank, the Company or any affiliate in a comparable position, as described in
Section 3.1(d).
 
Section 3.5. Required Regulatory Provisions.
 
(a)      If the Participant is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C.
§1818(g)(1)) of the Federal Deposit Insurance Act (“FDIA”), as amended by the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, the Bank’s
obligations under this Plan shall be suspended as of the date of service, unless
stayed by appropriate proceedings.  If the charges in the notice are dismissed,
the Bank may pay the Participant the Severance Payment withheld while its Plan
obligations were suspended.
 
(b)      If the Participant is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) (12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the FDIA, all obligations of the Bank under this Plan shall terminate as of the
effective date of the order, but vested rights shall not be affected.
 
(c)      If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1813(x)(1)) of the FDIA, all obligations under this Plan shall terminate as of
the date of default, but this paragraph shall not affect any vested rights.
 
 
5

--------------------------------------------------------------------------------

 
(d)      All obligations under this Plan shall be terminated, except to the
extent determined that continuation of this Plan is necessary for the continued
operation of the Bank: (i) by the Office of the Comptroller of the Currency (the
“OCC”), at the time the Federal Deposit Insurance Corporation (the “FDIC”)
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) (12 U.S.C. §1823(c)) of the FDIA; or
(ii) by the OCC at the time the OCC approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
OCC to be in an unsafe or unsound condition.  Any vested rights shall not be
affected by such action.
 
(e)      Notwithstanding anything herein contained to the contrary, any
Severance Payments are subject to and conditioned upon their compliance with
Section 18(k) of the FDIA, 12 U.S.C. § 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.
 
Section 3.6. Golden Parachute Adjustments. Notwithstanding anything in this Plan
to the contrary, in no event shall the aggregate payments or benefits to be made
or afforded to the Participant under this Plan, either as a stand-alone benefit
or when aggregated with other payments to, or for the benefit of, the
Participant (collectively referred to as the “Change in Control Benefits”) that
are contingent on a change in control (as defined under Code Section 280G),
constitute an “excess parachute payment” under Code Section 280G or any
successor thereto, and in order to avoid such a result, the Participant’s
benefits payable hereunder shall be reduced by the minimum amount necessary so
that the Change in Control Benefits that are payable to the Participant are not
subject to penalties under Code Sections 280G and 4999.
 
ARTICLE IV.
 
ADMINISTRATION OF PLAN
 
Section 4.1. Appointment of Plan Administrator and Responsibility for
Administration of Plan.  The Compensation Committee of the Bank’s Board of
Directors (or the Company’s Board of Directors) shall serve as Plan
Administrator and shall administer this Plan in accordance with its terms. The
Plan Administrator may designate other persons to carry out the responsibilities
to control and manage the operation of the Plan.
 
Section 4.2. Agents. The Plan Administrator may employ such agents, including
counsel, as it may deem advisable for the administration of the Plan.
 
Section 4.3. Compensation. The Bank or the Company shall pay all the expenses of
the Plan Administrator.  The Bank or the Company shall indemnify any employees
of the Bank or the Company to whom responsibilities have been delegated under
Section 4.1 against any liability incurred in the course of administration of
the Plan, except liability arising from their own negligence or willful
misconduct.
 
 
6

--------------------------------------------------------------------------------

 
Section 4.4. Records.  The acts and decisions of the Plan Administrator shall be
duly recorded.  The Plan Administrator shall make a copy of this Plan available
for examination by any Participant during the business hours of the Plan
Administrator.
 
Section 4.5. Defect or Omission. The Plan Administrator shall refer any material
defect, omission or inconsistency in the Plan to the Board of Directors of the
Bank or the Company for such action as may be necessary to correct such defect,
supply such omission or reconcile such inconsistency.
 
Section 4.6. Liability.  Except for their own negligence, willful misconduct or
breach of fiduciary duty, neither the Plan Administrator nor any agents
appointed by the Plan Administrator shall be liable to anyone for any act or
omission in the course of the administration of the Plan.
 
Section 4.7. Contributions and Financing. All benefits required to be paid by
the Bank or the Company under the Plan shall be paid as due directly by the Bank
or the Company from its general assets.
 
Section 4.8. Claims Procedure.  The claims procedure set forth in this paragraph
is the exclusive method of resolving disputes that arise under the Plan.
 
(a)           Written Claim.  Any person asserting any rights under this Plan
must submit a written claim to the Plan Administrator.  The Plan Administrator
shall render a decision within a reasonable period of time from the date on
which the Plan Administrator received the written claim, not to exceed 90 days,
unless an extension of time is necessary due to reasonable cause.
 
(b)           Denial of Claim.  If a claim is denied in whole or in part, the
 
claimant must be provided with the following information:
 
(1)           A statement of specific reasons for the denial of the claim;
 
(2)           References to the specific provisions of the Plan on which the
denial is based;
 
(3)           A description of any additional material or information necessary
to perfect the claim with an explanation of why such material information is
necessary;
 
(4)           An explanation of the claims review procedures with a statement
that the claimant must request review of the decision denying the claim within
30 days following the date on which the claimant received such notice.
 
 
7

--------------------------------------------------------------------------------

 
(c)           Review of Denial.  The claimant may request that the Bank’s Board
of Directors review the denial of a claim.  A request for review must be in
writing and must be received by the Board of Directors within 30 days of the
date on which the claimant received written notification of the denial of the
claim.  The Board of Directors will render a decision with respect to a written
request for review within 60 days from the date on which the Board of Directors
received the request for review.  If the request for review is denied in whole
or in part, the Board of Directors must mail the claimant a written decision
that includes a statement of the reasons for the decision.
 
Section 4.9. Arbitration.  Any dispute, claim or controversy arising out of or
relating to any interpretation, construction, performance or breach of this Plan
shall be settled by arbitration to be held in Los Angeles County, California in
accordance with the then current rules as adopted by the arbitration company as
selected by parties.  If the parties are unable to agree upon an arbitration
company a court of competent jurisdiction shall appoint an arbitration company
to administer the arbitration.  The dispute will be decided by a single neutral
arbitrator.  The arbitrator may grant injunctions or other relief in such
dispute or controversy.  The arbitration shall allow for reasonable discovery as
agreed to by the parties or as directed by the arbitrator.  The decision of the
arbitrator shall be made in writing and will be final, conclusive and binding on
the parties to the arbitration.  If a third party challenges the legality of
this Agreement, the Bank shall pay for the Participant’s legal fees in
connection with defending such challenge, provided, however, that reimbursement
for such expenses shall be made to the Participant no later than 2 ½  months
after the end of the year in which the expenses were incurred, in accordance
with Code Section 409A and the regulations thereunder.  If the Participant
challenges any provision of this Agreement, the Bank shall not reimburse the
Participant for any legal fees or costs.  Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.  This arbitration
provision is governed by the Federal Arbitration Act.
 
ARTICLE V.
 
AMENDMENT AND TERMINATION
 
Section 5.1. Before a Change in Control.  The Plan may be terminated or amended
in any respect by resolution adopted by a majority of the Board of Directors of
the Bank, unless a Change in Control has previously occurred.
 
Section 5.2. After a Change in Control.  If a Change in Control occurs, the Plan
no longer shall be subject to amendment, change, substitution, deletion,
revocation or termination in any respect whatsoever if such amendment or
modification would reduce the benefits owed to Participants hereunder.
 
Section 5.3. General Rules. The form of any proper amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Bank, certifying that the amendment or termination has been
approved by the Board of Directors.  A proper amendment of the Plan
automatically shall effect a corresponding amendment to each Participant’s
rights hereunder.  A proper termination of the Plan automatically shall effect a
termination of all employees’ rights and benefits hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI.
 
POST TERMINATION OBLIGATIONS
 
Section 6.1. Non-Solicitation.  Upon any termination of the Participant’s
employment which results in the Bank being obligated to pay the Participant a
Severance Payment hereunder, the Participant agrees for a period of one year
following such termination of employment that the Participant will not solicit,
provide any information, advice or recommendation or take any other action
intended (or that a reasonable person acting in like circumstances would expect)
to have the effect of causing any customer of the Bank, the Company or
affiliates to terminate an existing business or commercial relationship with the
Bank, the Company or affiliates.
 
Section 6.2. Confidentiality.  Each Participant recognizes and acknowledges that
the knowledge of the business activities and plans for business activities of
the Bank, the Company and affiliates thereof, as it may exist from time to time,
is a valuable, special and unique asset of the business of the Bank, the Company
and affiliates.  The Participant will not, during or after his or her employment
with the Bank, disclose any knowledge of the past, present, planned or
considered business activities of the Bank, the Company or affiliates thereof to
any person, firm, corporation, or other entity for any reason or purpose
whatsoever (except for such disclosure as may be required to be provided to any
federal banking agency with jurisdiction over the Bank, the Company or
affiliates or the Participant).  Notwithstanding the foregoing, the Participant
may disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank, the Company or affiliate and the Participant
may disclose any information regarding the Bank, the Company or affiliate which
is otherwise publicly available.
 
Section 6.3. Cooperation.  Each Participant shall, upon reasonable notice,
furnish such information and assistance to the Bank, Company or affiliate as may
reasonably be required, in connection with any litigation in which they are, or
may become, a party; provided, however, that the Participant shall not be
required to provide information or assistance with respect to any litigation
between the Participant and the Bank, the Company or any affiliates.
 
Section 6.4. Remedies.  All payments and benefits to a Participant under this
Plan shall be subject to the Participant’s compliance with this Article
VI.  Each Participant agrees that irreparable injury may result to the Bank, the
Company or affiliates in the event of the Participant’s breach of this Article
VI, and each Participant agrees that, in the event of any such breach by a
Participant, the Bank, the Company or affiliate will be entitled, in addition to
any other remedies and damages available, through the arbitration process, to an
injunction to restrain the violation hereof by the Participant and all persons
acting for or with the Participant. Nothing herein will be construed as
prohibiting the Bank, the Company or affiliates from pursuing any other remedies
available to them for such breach or threatened breach, including the recovery
of damages from the Participant.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
 
MISCELLANEOUS PROVISIONS
 
Section 7.1. Plan Terms are Legally Enforceable.  The Bank intends that the
terms of this Plan, including those relating to coverage and benefits, are
legally enforceable.
 
Section 7.2. Plan Exclusively Benefits Employees.  The Bank intends that the
Plan is maintained for the exclusive benefit of employees of the Bank.
 
Section 7.3. Severability. If, for any reason, any provision of this Plan, or
any part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Plan or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
Section 7.4. Applicable Laws. To the extent not pre-empted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Plan shall be
governed by the laws of the State of California.
 
Section 7.5. Non-Guaranty of Employment.  Nothing in this Plan shall be
construed as granting any Participant a right to continued employment with the
Bank.
 
Section 7.6. Successors and Assigns.  The Bank and/or the Company shall require
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Bank or the Company, expressly and unconditionally to assume and agree to
perform the Bank’s and the Company’s obligations under this Plan, in the same
manner and to the same extent that the Bank and/or the Company would be required
to perform if no such succession or assignment had taken place.
 

 
10

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Bank and the Company have duly executed this Plan,
effective as of the date first above written.
 


 

   
SIMPLICITY BANK
             10/31/13
By:
/s/ Dustin Luton
Date
 
Dustin Luton, President and Chief Executive Officer
         
SIMPLICITY BANCORP, INC.
             10/31/13
By:
/s/ Dustin Luton
Date
 
Dustin Luton, President and Chief Executive Officer
     



 

 
11

--------------------------------------------------------------------------------

 
